DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The disclosure is objected to because of the following informalities: on page 5, line 2, “second portion14b” should read “second portion 14b”.  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 4, “such way” should read “such a way” for grammatical clarity. 
In line 4, “movably” should read “movable” for grammatical clarity.
In line 6, “each” should read “wherein each” for grammatical clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "each nasogastric stabilization adhesive" in lines 1-2. Because claim 1 only recites “a nasogastric tube stabilization adhesive” (line 3), it is unclear how many nasogastric tube stabilization adhesives are being recited in claims 1 and 3. For purposes of examination, the limitation “a nasogastric tube stabilization adhesive” in line 3 of claim 1 will be interpreted as “at least one nasogastric tube stabilization adhesive”. Furthermore, the limitation “each nasogastric stabilization adhesive” in claim 3 (lines 1-2) will be read as “each nasogastric stabilization adhesive of the at least one nasogastric stabilization adhesive”. 
Claim 4 recites “the wing-shaped end has an epiphysis shape” in lines 1-2. It is unclear if every wing-shaped end of the at least one nasogastric tube stabilization adhesive has an epiphysis shape, or if just one wing-shaped end of the at least one nasogastric tube stabilization adhesive has an epiphysis shape. For purposes of examination, “the wing-shaped end” in claim 4 will be interpreted as “each wing-shaped end of the at least one nasogastric tube stabilization adhesive”.
Claim 6 recites “the connection end” in line 3. It is unclear whether this limitation is referencing the connection end on the first portion or the connection end on the second portion. For purposes of examination, this limitation will be interpreted as “the connection end of at least one of said portions”. 
Claim 7 recites “the elongated end” in line 2. It is unclear whether this limitation is referencing each elongated end of the at least one nasogastric tube stabilization adhesive. For purposes of examination, this limitation will be interpreted as “at least one elongated end of the at least one nasogastric tube stabilization adhesive”. 
Claim 8 recites “the wing-shaped end” in line 2. It is unclear whether this limitation is referencing each wing-shaped end of the at least one nasogastric tube stabilization adhesive. For purposes of examination, this limitation will be interpreted as “at least one wing-shaped end of the at least one nasogastric tube stabilization adhesive”.
Claim 9 recites “each adhesive” in line 2. It is unclear whether “each adhesive” is referring to the at least one nasogastric tube stabilization adhesive of claim 1, the adhesive of claim 8, or both. For purposes of examination, this limitation will be interpreted as “the at least one nasogastric tube stabilization adhesive and/or the adhesive”. 
Claim 10 recites “the connection end” in line 11. It is unclear whether this limitation is referencing the connection end on the first portion or the connection end on the second portion. For purposes of examination, this limitation will be interpreted as “the connection end of at least one of said portions”. 
	Claim 10 further recites “an adhesive provided along the epiphysis-shaped end” in line 12. It is unclear if every epiphysis-shaped end has an adhesive, or if just one epiphysis-shaped end has an adhesive. For purposes of examination, “the epiphysis-shaped end” in claim 10 (line 11) will be interpreted as “each epiphysis-shaped end”.
	Claim 10 further recites “each adhesive” in line 13. It is unclear whether “each adhesive” is referring to the at least one nasogastric tube stabilization adhesive. the adhesive provided along each epiphysis-shaped end, or both. For purposes of examination, this limitation will be interpreted as “the at least one nasogastric tube stabilization adhesive and/or the adhesive”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nowack (US 4932943A).
Regarding claim 1, Nowack teaches a nasogastric tube stabilization system (10; fig. 1) comprising: a clip (comprised of 12 and 13; fig. 4) separable (fig. 4, col. 4:9-13) into a first portion (12) and a second portion (13); and a nasogastric tube stabilization adhesive (comprised of 11, 14, and 20; fig. 2) attached to each said portion (fig. 2).
Regarding claim 2, Nowack further teaches the clip is moveable between a clipped condition (fig. 8) and an unclipped condition (fig. 5), whereby the first portion and the second portion are movable independent of each other (col. 4:9-13; one having ordinary skill in the art would understand that because 12 and 13 are pivotally mounted on a pin 14 as shown in figs. 1 and 4, either one may be moved about the pin 14 independently of the other).
Regarding claim 3, Nowack further teaches each nasogastric tube stabilization adhesive extends between an elongated end and a wing-shaped end (the underside of pad 11, comprising wing-shaped end 11a and an elongated end, wherein the elongated end comprises insert plate 20, pin 14, and the portion of 11b extending to the clip, is covered in adhesive 17; fig. 3, col. 3:7-8, 23-24, 35-36).
Regarding claim 5, Nowack further teaches each said portion has a connection end (25 and 26; fig. 4, col. 4:5-6).
Regarding claim 6, Nowack further teaches each elongated end has a removable fastener (14; fig. 4. As pin 14 forms a mechanical connection with plate 20 of the elongated end [col. 4:2-4], a sufficient amount of force applied to pin 14 in a direction opposite of insertion after pin 14’s insertion into opening 24 would remove pin 14 from opening 24), and wherein each elongated end is dimensioned to operatively associate with the connection end (pin 14 is dimensioned to fit in the apertures of connection ends 25 and 26; figs. 2, 4, col. 4:5-6).
Regarding claim 7, Nowack further teaches each connection end provides an aperture for receiving the elongated end (apertures in aperture hubs 25 and 26; fig. 4, col. 4:5-6).
Regarding claim 8, Nowack further teaches an adhesive provided along the wing-shaped end (the underside of pad 11, comprising wing-shaped end 11a, is covered in adhesive 17; fig. 3, col. 3:7-8, 23-24, 35-36).
Regarding claim 9, Nowack further teaches a releasable liner coextensive with each adhesive (19; fig. 3, col. 3:47-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowack in view of Bierman et al. (US 5833663 A), hereinafter Bierman.
Regarding claim 4, Nowack fails to teach the wing-shaped end has an epiphysis shape.
	Bierman teaches a nasogastric tube stabilization system (10; figs. 1, 4-5) comprising a wing-shaped end (32), wherein the wing-shaped end has an epiphysis shape (fig. 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wing-shaped end in Nowack to have an epiphysis shape as taught by Bierman as both these inventions and the claimed invention are directed towards nasogastric tube stabilization systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Bierman teaches in col. 4:2-4 and figs. 4-5 that epiphysis-shaped end 32 is designed to attach to skin on a patient’s nose such that system 10 may support a nasogastric tube. It would therefore have been obvious to one of ordinary skill in the art to have modified the wing-shaped pad 11 in Nowack to have an epiphysis shape as taught by Bierman, as such a modification would be a simple substitution of one prior art element for another to obtain the predictable result of the device as taught by Nowack wherein the wing-shaped portion adhering to the nose is epiphysis-shaped as taught by Bierman. 
Regarding claim 10, Nowack teaches a nasogastric tube stabilization system (10; fig. 1) comprising: a clip (comprised of 12 and 13; fig. 4) separable (fig. 4, col. 4:9-13) into a first portion (12) and a second portion (13), wherein the clip is moveable between a clipped condition (fig. 8) and an unclipped condition (fig. 5) in such way that the first portion is independently movably relative to the second portion (col. 4:9-13; one having ordinary skill in the art would understand that because 12 and 13 are pivotally mounted on a pin 14 as shown in figs. 1 and 4, either one may be moved about the pin 14 independently of the other); each said portion has a connection end providing an aperture (apertures in aperture hubs 25 and 26; fig. 4, col. 4:5-6); a nasogastric tube stabilization adhesive (comprised of 11, 14, and 20; fig. 2) removably connected to each said portion (pin 14 connects the nasogastric tube stabilization adhesive to 12 and 13 as shown in figs. 2 and 4; as pin 14 forms a mechanical connection with plate 20 of the elongated end [col. 4:2-4], a sufficient amount of force applied to pin 14 in a direction opposite of insertion after pin 14’s insertion into opening 24 would remove pin 14 from opening 24), wherein each nasogastric tube stabilization adhesive extends between an elongated end and a wing-shaped end (the underside of pad 11, comprising wing-shaped end 11a and an elongated end, wherein the elongated end comprises insert plate 20, pin 14, and the portion of 11b extending to the clip, is covered in adhesive 17; fig. 3, col. 3:7-8, 23-24, 35-36), wherein each elongated end has a removable fastener (14; fig. 4. As pin 14 forms a mechanical connection with plate 20 of the elongated end [col. 4:2-4], a sufficient amount of force applied in a direction opposite of insertion to pin 14 after pin 14’s insertion into opening 24 would remove pin 14 from opening 24) dimensioned to operatively associate with the connection end (pin 14 is dimensioned to fit in the apertures of connection ends 25 and 26; figs. 2, 4, col. 4:5-6); an adhesive provided along the wing-shaped end (the underside of pad 11, comprising wing-shaped end 11a, is covered in adhesive 17; fig. 3, col. 3:7-8, 23-24, 35-36); and a releasable liner coextensive with each adhesive (19; fig. 3, col. 3:47-49).
	Nowack fails to teach each an epiphysis-shaped end, wherein each nasogastric tube stabilization adhesive extends between the elongated end and said epiphysis-shaped end and wherein an adhesive is provided along the epiphysis-shaped end. 
	Bierman teaches a nasogastric tube stabilization system comprising a wing-shaped end (32), wherein the wing-shaped end has an epiphysis shape (fig. 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wing-shaped end in Nowack to have an epiphysis shape as taught by Bierman as both these inventions and the claimed invention are directed towards nasogastric tube stabilization systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Bierman teaches in col. 4:2-4 and figs. 4-5 that epiphysis-shaped end 32 is designed to attach to skin on a patient’s nose such that system 10 may support a nasogastric tube. It would therefore have been obvious to one of ordinary skill in the art to have modified the wing-shaped pad 11 in Nowack to have an epiphysis shape as taught by Bierman, as such a modification would be a simple substitution of one prior art element for another to obtain the predictable result of the device as taught by Nowack wherein the wing-shaped portion adhering to the nose is epiphysis-shaped as taught by Bierman. 
	Such a modification would result in a device comprising an epiphysis-shaped end, wherein each of the at least one nasogastric tube stabilization adhesive extends between an elongated end and said epiphysis-shaped end and wherein an adhesive is provided along the epiphysis-shaped end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783